Citation Nr: 0127156	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  98-15 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether the September 1996 rating decision to confirm and 
continue a 50 percent evaluation for PTSD is clearly and 
unmistakably erroneous (CUE).

2.  Entitlement to an effective date prior to January 9, 1998 
for the award of a 100 percent evaluation for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The veteran and his representative appeared 
before a Member of the Board at a hearing at the Central 
Office in August 1999.  The Board remanded the case for 
additional development in October 1999 and July 2000.  


FINDINGS OF FACT

1.  A rating action in May 1995 increased the evaluation to 
50 percent for the veteran's PTSD.  The veteran was notified 
by a May 1995 letter, and did not file a timely substantive 
appeal.  

2.  The veteran's claim for increased evaluation for PTSD in 
excess of 50 percent was received on April 29, 1996.

3.  During the course of the April 1996 claim, VA became 
aware of social security records, which showed that the 
veteran was disabled, due primarily to his PTSD, from 
February 1988.

4.  As the RO's September 1996 decision was not final, his 
CUE motion regarding this decision has been rendered moot.  



CONCLUSIONS OF LAW

1.  The May 1995 RO decision granting a 50 percent evaluation 
for service-connected PTSD is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2001). 

2.  The September 1996 RO decision denying an increased 
evaluation for service-connected PTSD is not final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1103 (2001). 

3.  An effective date of April 29, 1996 for a 100 percent 
evaluation for PTSD is warranted.  38 U.S.C.A. §§ 5100 et. 
seq., 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 
4.132 (1996 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in effect, that VA became aware of 
social security records during the course of his 1996 claim 
for an increased rating for PTSD and that the evidence 
available from that time established that he was entitled to 
a total schedular rating for PTSD.  

Background

Service records reveal that the veteran served on active duty 
in Vietnam and was wounded in combat.  His medals and awards 
included the Purple Heart and Army Commendation Medal (with V 
device).  In an August 1988 rating decision, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation effective from March 1988, the date of his claim.  
There was no appeal of this rating action.  Subsequently, the 
RO, in a May 1990 rating decision, increased the evaluation 
to 30 percent effective in December 1989.  The veteran did 
not appeal the May 1990 and it became final.  In November 
1992, the veteran requested an increased evaluation.  The RO, 
in a May 1995 rating decision, increased the evaluation to 50 
percent effective from November 1992.  The veteran did not 
appeal the May 1995 decision and it became final.  

The veteran has not contested the finality of the earlier 
rating actions or claimed that they contained clear and 
unmistakable error.  His contentions have centered on the 
1996 rating action, claiming that he was entitled to a total 
schedular rating for PTSD at the time of his 1996 claim.  

In a letter received April 29, 1996, the veteran requested 
increased evaluation for his PTSD.  In an April 10, 1996 
letter, received on April 29, 1996, a private counselor 
stated that she had treated the veteran since August 1995 and 
that he was reclusive and avoidant of most social situations, 
had a volatile relationship with his present wife, was rigid 
and moralistic in his judgments, and regularly fights strong 
impulses to hurt/destroy people and property.  The counselor 
noted that while there was some progress, his present 
inability to maintain relationships, manage anger and violent 
behavior, and rationally solve problems was extreme.  The 
counselor stated that he had not been able to successfully 
integrate into society.  The diagnosis was severe PTSD with a 
current Global Assessment of Functioning (GAF) score of 50 
and severe impairment.  

At a July 1996 VA examination, it was noted that the veteran 
received Social Security disability.  On evaluation, the 
veteran reported experiencing flashbacks, nightmares, and had 
difficulty managing anger, violent behavior, and solving 
problems rationally.  Following testing at the July 1996 VA 
examination, the examiner stated that the veteran reported 
experiencing symptoms of moderate to severe PTSD and severe 
depression and that although his social adjustment was 
significantly impaired, his occupational adjustment was 
moderately negatively effected.

In a September 1996 rating decision, the RO, after 
considering the medical evidence, continued and confirmed the 
50 percent evaluation for PTSD.  The veteran was notified of 
this decision in September 1996.  He filed a notice of 
disagreement in September 1997.  In September 1997, the RO 
issued a statement of the case and advised the veteran that 
he must file a substantive appeal within 60 days of this 
letter.  A substantive appeal was not received.  

In January 1998, the veteran's representative filed a claim 
to increase his evaluation for PTSD.  In a February 1998 VA 
examination, the examiner found that the veteran suffered 
from serious impairment in functioning in all major areas of 
his life, appeared incapable of maintaining relationships and 
employment, and was virtually isolated from society.  The 
diagnosis was severe PTSD with GAF of 30.   Based on this 
examination, the RO, in a July 1998 rating decision, granted 
a 100 percent evaluation effective from January 9, 1998, the 
date of the veteran's claim for increased rating.

At an August 1999 hearing before the undersigned Member of 
the Board, the veteran testified that he had been award 
social security disability benefits in 1989 based on his PTSD 
and that he had been unable to work since that time.  

Following a July 2000 Remand, copies of social security 
disability award and associated clinical records were 
obtained.  A September 1990 social security disability award 
determination found that based on private psychiatric 
examinations dated in October and November 1989, VA medical 
records from October 1988 to March 1989, and state agency 
reports, the veteran's primary diagnosis of PTSD was severe 
and resulted in disability since February 1988.  

CUE Analysis

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.105, 20.302, 20.1103 (2001).  A claim of CUE is a 
collateral attack on a prior final RO or Board decision.  

The facts of this case indicate that the examiner at the July 
1996 VA examination noted that the veteran was in receipt of 
social security disability benefits for his PTSD.  The case 
law in effect at the time of the September 1996 decision held 
that, in developing a claim for an increased rating, VA was 
required obtain social security records and consider those 
records in adjudicating a claim.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 373 (1992).  Any such documents relevant to 
the issue under consideration must be included in the record 
on appeal.  See Simington v. Brown, 9 Vet.App. 334 (1996) 
(per curiam) and also Bell v. Derwinski, 2 Vet.App. 611, 613 
(1992) (regarding records in constructive possession of VA).  
The RO had knowledge of the veteran's receipt of social 
security disability benefits and when the records were 
obtained, they tended to show that the veteran was disabled 
due to his PTSD.

The Board finds that the April 1996 claim remains opened.  
Since CUE is only considered with respect to otherwise final 
decisions, the concept of CUE is inapplicable here, and the 
veteran's motion alleging CUE in the September 1996 decision 
has been now rendered moot.  See 38 C.F.R. § 3.105 (2001).  

Earlier Effective Date analysis

The veteran contends that he is entitled to a 100 percent 
evaluation for his service-connected PTSD from April 1996.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  The criteria in effect 
at the time of the veteran's claim for increased evaluation 
prior to November 6, 1996, directed that a 50 percent 
disability evaluation was warranted for PTSD when there was 
considerable impairment in the veteran's ability to establish 
or maintain effective or favorable relationships with people 
and that his reliability, flexibility, and efficiency levels 
be so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, the veteran's symptoms 
are totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Codes 9411 
(1996).

Effective November 7, 1996, 38 C.F.R. § 4.130, a 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130 (2001).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.

The Board finds that neither the old nor the new criteria are 
more favorable to the veteran and that the same result is 
reached regardless of which regulatory criteria are used.  
Subsequent to the most recent final decision in May 1995, the 
veteran again requested an increased evaluation for PTSD in 
April 1996.  The regulations specifically state that, unless 
otherwise specified, the effective date of a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
the receipt of the claim.  38 C.F.R. § 3.400(r) (2001).  The 
effective date of a claim that has been reopened following a 
final adjudication can be (1) the earliest date by which the 
facts establish that an increase occurred, provided a claim 
is filed within one year of such demonstration and that the 
evidence is not the same as that considered in the final 
adjudication; (2) if a claim is not filed within one year of 
such demonstration, the date of the receipt of the claim; or 
(3) the date entitlement arose.  According to the 
regulations, if the determination is between the (2) and (3), 
the effective date determination is based on whichever one is 
later.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §  
3.400(2001). 

Social security records received in August 2000 show that the 
veteran was awarded social security disability in September 
1990, effective from February 1988, based primarily on a 
diagnosis of severe PTSD, which resulted in difficulty 
dealing with other people.   As discussed above, evidence of 
record in July 1996 reflected that the veteran was receiving 
social security disability.  The Board finds that, resolving 
all doubt in the veteran's favor, these records in addition 
to the April 1996 letter from the veteran's counselor and the 
July 1996 VA examination support a 100 percent evaluation for 
PTSD based on the veteran's severe PTSD and his inability to 
integrate into society and obtain and retain employment.  
Accordingly, reviewing all the evidence of record and 
resolving doubt in the veteran's favor, the Board concludes 
that the appropriate effective date for the effective date of 
the total schedular evaluation for PTSD was April 29, 1996, 
the date of the veteran's claim for increased evaluation for 
PTSD. 

The Board concludes that an earlier effective date prior to 
April 29, 1996, may not be established as there was a final 
decision in May 1995 which granted a 50 percent evaluation 
for PTSD.  The veteran did not appeal that decision and there 
is no argument that there was CUE in the May 1995 rating 
decision or that it was not otherwise final.  Additionally, 
the evidence does not reflect that it was factually 
ascertainable that the veteran's PTSD increased in severity 
during the year prior to April 1996.  As discussed earlier, 
the social security records suggested that the increase in 
the severity of the PTSD occurred in 1988.  Further, while 
the veteran's representative has argued that social security 
records show that the veteran was found unemployable based on 
PTSD and disabled for social security purposes from 1988, the 
date of social security award does not govern the effective 
date for VA benefits.  The regulations state that the 
earliest date by which the facts establish that an increase 
occurred, provided a claim is filed within one year of such 
demonstration.  Here, even considering the September 1990 
social security award, a claim was not filed within a year of 
such award and the veteran did not appeal the August 1988 and 
May 1990 final RO decisions.  Accordingly, resolving all 
doubt in the veteran's favor, the Board concludes that the 
appropriate effective date is the date of the veteran's claim 
for increased evaluation, April 29, 1996.      

Applicability of the Veterans Claims Assistance Act

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board 
notes that the final rule implementing the provisions of the 
VCAA concerning claims for benefits governed by part 3 of 
Title 38, Code of Federal Regulations, has been published.  
See 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).  

With few exceptions, the VCAA is applicable to all claims, as 
here, filed before the date of enactment and not yet final as 
of that date.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, VA's duties with respect to the 
veteran's claim have been fulfilled.  The VCAA essentially 
provides that the VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  

The Board finds that the VA has met its duty to advise and 
notify the veteran in this case.  Specifically, the veteran 
was advised and notified of the evidence necessary to 
substantiate his claims in February 2000 statements of the 
case and a January 2001 supplemental statement of the case.  
See 38 U.S.C.A. §§ 5102, 5103, 5107 (West Supp. 2001).  In 
addition, the Board is satisfied that all relevant facts with 
respect to the veteran's claims have been properly developed 
and that no useful purpose would be served by remanding the 
issues with directions to provide further assistance.  As 
noted above, this case was previously remanded by the Board 
for further development.  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the veteran in this case.  Thus, the Board 
concludes that the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to the issues on 
appeal, and that the duty to assist veteran has been 
satisfied.  38 U.S.C.A. § 5103A (West Supp. 2001).


ORDER

The veteran's claim of clear and unmistakable error in the 
September 1996 rating decision is moot.  A total schedular 
rating for PTSD from April 29, 1996 granted, subject to the 
regulations governing the award of monetary benefits.  



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

